Corporations: Directors: Removal: Declaring office vacant. One who is named as a director in the articles of incorporation, and who has acted as such, cannot be removed by parol, or by the individual action of other directors; and proceedings by the board without notice to declare the office vacant arc without jurisdiction.Corporations: Consolidation; Stockholders. A person who is once entitled to stock in a corporation can only be deprived of it by transfer, or by such forfeiture for non-payment of lawful assessments as is authorized by law; and a stockholder in one of two mining companies which are consolidated becomes by the consolidation under the statute (Comp. L. 1871, §§ 2892-5) a stockholder in the new company.